Cite as: 592 U. S. ____ (2021)            1

                      KAGAN      dissenting
                       AGAN, J., concurring


SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20A128
                          _________________


 JEFFERSON S. DUNN, COMMISSIONER, ALABAMA
       DEPARTMENT OF CORRECTIONS v.
             WILLIE B. SMITH, III
          ON APPLICATION TO VACATE INJUNCTION
                       [February 11, 2021]

   The application to vacate the injunction presented to
JUSTICE THOMAS and by him referred to the Court is de-
nied.
   JUSTICE THOMAS would grant the application.
   JUSTICE KAGAN, with whom JUSTICE BREYER, JUSTICE
SOTOMAYOR, and JUSTICE BARRETT join, concurring in de-
nial of application to vacate injunction.
   Willie Smith is sentenced to death, and his last wish is to
have his pastor with him as he dies. The Court of Appeals
for the Eleventh Circuit, applying a statute designed to pro-
tect prisoners’ religious rights, required Alabama to honor
that request. I concur in the Court’s decision to leave that
order in place, and I write to explain why. Alabama has not
carried its burden of showing that the exclusion of all clergy
members from the execution chamber is necessary to en-
sure prison security. So the State cannot now execute
Smith without his pastor present, to ease what Smith calls
the “transition between the worlds of the living and the
dead.” Complaint in No. 2:20–cv–1026, Doc. 1, ¶65 (MD
Ala.) (Complaint).
   The governing law sets a high bar for Alabama to clear.
The Religious Land Use and Institutionalized Persons Act
(RLUIPA) provides “expansive protection” for prisoners’ re-
ligious liberty. Holt v. Hobbs, 574 U. S. 352, 358 (2015).
2                       DUNN v. SMITH

                      KAGAN, J., concurring

Under that statute, a prison may not “impose a substantial
burden” on a prisoner’s “religious exercise” unless doing so
satisfies our strict-scrutiny test: The challenged policy must
be “the least restrictive means of furthering [a] compelling
governmental interest.” 42 U. S. C. §2000cc–1(a). That
standard, we have often explained, is “exceptionally de-
manding.” Holt, 574 U. S., at 364. If any “less restrictive
means is available for the Government to achieve its goals,
then the Government must use it.” Id., at 365.
   Alabama’s policy substantially burdens Smith’s exercise
of religion. The State bars all clergy members from the ex-
ecution chamber, leaving inmates to die without spiritual
attendance. But Smith understands his minister’s pres-
ence as “integral to [his] faith” and “essential to [his] spir-
itual search for redemption.” Complaint ¶64; Decl. of Spen-
cer Hahn in No. 2:20–cv–1026, Doc. 4–1, ¶14. His pastor,
Smith says, will not only “relieve his struggle as he passes,”
but also help him “properly express to God his repentance.”
Complaint ¶¶65–66. The sincerity of those religious beliefs
is not in doubt: Alabama acknowledges that Smith’s request
is “based on a religious belief and not some other motiva-
tion.” Brief for Defendant-Appellee in No. 21–10348
(CA11), p. 24. So Alabama’s policy must withstand strict
scrutiny.
   And it cannot. Prison security is, of course, a compelling
state interest. But past practice, in Alabama and else-
where, shows that a prison may ensure security without
barring all clergy members from the execution chamber.
Until two years ago, Alabama required the presence of a
prison chaplain at an inmate’s side. (It gave up the practice
only when this Court barred States from providing spiritual
advisors of just one faith.) Still more relevant, other juris-
dictions have allowed clergy members with no connection to
the government to attend an inmate’s execution. In the last
year, the Federal Government has conducted more than 10
                  Cite as: 592 U. S. ____ (2021)            3

                      KAGAN, J., concurring

executions attended by the prisoner’s clergy of choice—ex-
actly what Smith requests. And some States have chosen
to follow the same practice.           See also post, at 1
(KAVANAUGH, J., dissenting from denial of application to va-
cate injunction). Nowhere, as far as I can tell, has the pres-
ence of a clergy member (whether state-appointed or inde-
pendent) disturbed an execution. That record “suggests
that [Alabama] could satisfy its security concerns through
a means less restrictive” than its current prohibition. Holt,
574 U. S., at 368–369.
  The State’s arguments to the contrary are unpersuasive.
Alabama mainly asserts the need to close the execution
chamber to all but those whom the warden has found “trust-
worthy.” Application 30. But that does not justify the
State’s categorical bar. Alabama can take any number of
measures to ensure that a clergy member will act responsi-
bly during an execution. The State can do a background
check on the minister; it can interview him and his associ-
ates; it can seek a penalty-backed pledge that he will obey
all rules. See Dunn v. Ray, 586 U. S. ___, ___ (2019)
(KAGAN, J., dissenting) (slip op., at 2). What the State can-
not do, consistent with strict scrutiny, is simply presume
that every clergy member will be untrustworthy—or other-
wise said, that only the harshest restriction can work. See
Holt, 574 U. S., at 369. Relatedly, Alabama identifies “dis-
turbances [that] have arisen around executions in the past.”
Application 22. But its two examples concern close family
members of inmates. The State cannot jump from those
(dissimilar) incidents to a conclusion that even well-vetted
clergy members risk disrupting an execution. Again, the
State fails to recognize that RLUIPA places a heightened
duty on prison officials: to demonstrate, not just “assume[,]
that a plausible, less restrictive alternative would be inef-
fective” when their preferred approach burdens religion.
Holt, 574 U. S., at 369.
  For these reasons, the Eleventh Circuit was right to bar
4                     DUNN v. SMITH

                    KAGAN, J., concurring

Alabama from executing Smith without his pastor by his
side. The law guarantees Smith the right to practice his
faith free from unnecessary interference, including at the
moment the State puts him to death.
                  Cite as: 592 U. S. ____ (2021)            1

                    AVANAUGH, J., concurring
                   KAVANAUGH      dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20A128
                          _________________


 JEFFERSON S. DUNN, COMMISSIONER, ALABAMA
       DEPARTMENT OF CORRECTIONS v.
             WILLIE B. SMITH, III
          ON APPLICATION TO VACATE INJUNCTION
                       [February 11, 2021]

   JUSTICE KAVANAUGH, with whom THE CHIEF JUSTICE
joins, dissenting from denial of application to vacate injunc-
tion.
   In 1991, Willie Smith murdered Sharma Ruth Johnson.
Smith’s execution was scheduled for tonight. Smith asked
to have his spiritual advisor in the execution room. Ala-
bama said no under its policy of excluding all spiritual ad-
visors from the execution room, as distinct from the viewing
room. The Eleventh Circuit enjoined the execution, stating
that the State’s policy likely violates the Religious Land
Use and Institutionalized Persons Act. Because the State’s
policy is non-discriminatory and, in my view, serves the
State’s compelling interests in ensuring the safety, security,
and solemnity of the execution room, I would have granted
the State’s application to vacate the injunction. See Mur-
phy v. Collier, 587 U. S. ___ (2019) (statement of
KAVANAUGH J., joined by ROBERTS, C. J., respecting grant
of application of stay). But the Court has a different view
and denies the State’s application. Given the stays of exe-
cution here and in Gutierrez v. Saenz, 590 U. S. ___ (2020),
it seems apparent that States that want to avoid months or
years of litigation delays because of this RLUIPA issue
should figure out a way to allow spiritual advisors into the
execution room, as other States and the Federal Govern-
ment have done. Doing so not only would satisfy inmates’
2                      DUNN v. SMITH

                   KAVANAUGH, J., dissenting

requests, but also would avoid still further delays and bring
long overdue closure for victims’ families.